Citation Nr: 1200858	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1991 and from December 2002 to July 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is not currently before the Board and it is referred to the AOJ for the appropriate action.


FINDING OF FACT

The Veteran's headaches are etiologically related to service-connected PTSD. 


CONCLUSION OF LAW

Service connection for headaches is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for headaches as they are secondary to service-connected PTSD and its associated obsessive compulsive disorder (OCD), tension, and anxiety.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability, which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran has undergone private and VA treatment for chronic headaches since March 2007.  Clinical records from the Oklahoma City VA Medical Center (VAMC) show that the Veteran has complained of near constant headaches associated with tension and anxiety.  Records from his private therapist also document complaints of headaches associated with PTSD.

The record also contains two medical opinions addressing the etiology of the Veteran's headaches.  In October 2009, the Veteran's private therapist provided an opinion in support of the claim, finding that the Veteran's headaches are most likely related to his mental health condition.  The therapist noted that medical intervention had not been successful in treating the headaches and they occurred during heightened symptoms of PTSD-related anxiety and OCD.  The therapist concluded that the headaches are definitely a direct result of the Veteran's service-connected PTSD.  In contrast, a VA examiner who reviewed the claims file and examined the Veteran in October 2009 concluded that the Veteran's mixed tension and migraine headaches were not secondary to the service-connected mental condition.  This opinion was based on the lack of medical literature that specifically documents an etiologically relationship between PTSD and headaches.

The Board finds that the preponderance of the evidence establishes an etiological relationship between the Veteran's headaches and service-connected PTSD.  As noted above, his health care providers have often characterized the claimed headaches as occurring along with other mental health symptoms.  These findings, along with the October 2009 opinion of his therapist, outweigh the negative opinion from the VA examiner.  Thus, all the elements necessary for establishing service connection are met in this case and the Veteran's claim for service connection for headaches on a secondary basis is granted.

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim. 



ORDER

Entitlement to service connection for headaches as secondary to service-connected PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


